Title: To George Washington from William Phillips, 30 November 1780
From: Phillips, William
To: Washington, George


                        
                            Sir
                            New York Novr 30th 1780
                        
                        I had the honour of receiving Your Excellency’s letter of the 9th Instant and was made very happy to find
                            that you had been pleased to extend the proposed Exchanges so generally into execution.
                        Agreeable to Your Excellency’s desire I send the inclosed list specifying the name of the Vessel designed to
                            carry the Stores and refreshments to the Troops of Convention, with the name of the Master and Number of Seamen required
                            to navigate her.
                        I propose on my Part to Send only a Commissary with the Assistants mentioned to take charge of the British
                            Stores &c., and Major General De Riedesel is desirous that two of his own Officers may go for the same purpose
                            with respect to the German Cloathing.
                        I shall be glad that You will, Sir, direct the necessary Passports for this Vessel being considered as a Flag
                            of truce, to be Permitted to go to James River in Virginia, and to return to New York whenever the Commission with which
                            this Flag of Truce may proceed upon is compleated. I have the honour to be, Sir Your Excllencys most obedient humble
                            Servant
                        
                            W. Phillips 

                        
                     Enclosure
                        
                            
                                Return of Officers and Men of the Ship General de Riedesel
                                
                                    c.30 November 1780
                                
                            

                            Return of the Officers and Men belonging to the Ship General De Riedesel of about 100 Tons burthen, a
                                Flag of truce
                            
                                
                                     
                                    Ship’s name
                                     
                                    General De Riedesel
                                
                                
                                    
                                    Master
                                    
                                    William Boyes
                                
                                
                                    
                                    Mate
                                    
                                    James Balie
                                
                            
                            and fourteen Seamen to Navigate Her.
                            Names & Rank of the Officers, &c. who have charge of the Stores, &c., &c.
                             In charge of the German Stores
                            Captain Gerlach
                            Lieutenant Herstall
                            Corporal Fitsch
                            Bernard Hageler Servt
                            Johan Jacob Buchner Do.
                             In charge of the British Stores
                             Mr Commy Hoakesley
                            Mr Richd Brasil, Clerk
                            Conductor Reilly
                            Serjeant Mudd
                            
                                Wm Campbell
                                Asst Dr Q. M. G.
                            
                        
                        
                    